Exhibit 10.18(a)

 

CHANGE OF CONTROL AGREEMENT

 

THIS AGREEMENT (the “Agreement”) dated as of the 23rd day of October 2000 (the
“Effective Date”) by and between EQUITABLE RESOURCES, INC., a Pennsylvania
corporation with its principal place of business at Pittsburgh, Pennsylvania
(the “Company”), and Charlene J. Gambino, an individual (the “Employee”);

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its shareholders to assure that
the Company will have the continued dedication of the Employee, notwithstanding
the possibility, threat or occurrence of a Change of Control (as defined below)
of the Company; that it is imperative to diminish the inevitable distraction of
the Employee by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control and to encourage the Employee’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control; and that it is appropriate to provide
the Employee with compensation and benefits arrangements upon a Change of
Control which ensure that the compensation and benefits expectations of the
Employee will be satisfied and which are competitive with those of other
corporations in the industry in which the Company’s principal business activity
is conducted; and

 

WHEREAS, in order to accomplish the foregoing objectives, the Company and the
Employee desire to enter into this Agreement.

 

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 


1.                                       TERM. THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE HEREOF AND, SUBJECT TO SECTIONS 3(F), 5 AND 8,
SHALL TERMINATE ON THE EARLIER OF (I) THE DATE OF THE TERMINATION OF EMPLOYEE’S
EMPLOYMENT BY THE COMPANY FOR ANY REASON PRIOR TO A CHANGE OF CONTROL; OR (II)
UNLESS FURTHER EXTENDED AS HEREINAFTER SET FORTH, THE DATE WHICH IS THIRTY-SIX
(36) MONTHS AFTER THE EFFECTIVE DATE; PROVIDED, THAT, COMMENCING ON THE LAST DAY
OF THE FIRST FULL CALENDAR MONTH AFTER THE EFFECTIVE DATE AND ON THE LAST DAY OF
EACH SUCCEEDING CALENDAR MONTH, THE TERM OF THIS AGREEMENT SHALL BE
AUTOMATICALLY EXTENDED WITHOUT FURTHER ACTION BY EITHER PARTY (BUT NOT BEYOND
THE DATE OF THE TERMINATION OF EMPLOYEE’S EMPLOYMENT PRIOR TO A CHANGE OF
CONTROL) FOR ONE (1) ADDITIONAL MONTH UNLESS ONE PARTY PROVIDES WRITTEN NOTICE
TO THE OTHER PARTY THAT SUCH PARTY DOES NOT WISH TO EXTEND THE TERM OF THIS
AGREEMENT. IN THE EVENT THAT SUCH NOTICE SHALL HAVE BEEN DELIVERED, THE TERM OF
THIS AGREEMENT SHALL NO LONGER BE SUBJECT TO AUTOMATIC EXTENSION AND THE TERM
HEREOF SHALL EXPIRE ON THE DATE WHICH IS THIRTY-SIX (36) CALENDAR MONTHS AFTER
THE LAST DAY OF THE MONTH IN WHICH SUCH WRITTEN NOTICE IS RECEIVED.


 


2.                                       CHANGE OF CONTROL. CHANGE OF CONTROL
SHALL MEAN ANY OF THE FOLLOWING EVENTS (EACH OF SUCH EVENTS BEING HEREIN
REFERRED TO AS A “CHANGE OF CONTROL”):


 


(A)                                  THE SALE OR OTHER DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO A SINGLE PURCHASER OR TO A
GROUP OF PURCHASERS, OTHER THAN TO A CORPORATION WITH RESPECT TO WHICH,
FOLLOWING SUCH SALE OR DISPOSITION, MORE THAN EIGHTY


 

--------------------------------------------------------------------------------


 


                                                PERCENT (80%) OF, RESPECTIVELY,
THE THEN OUTSTANDING SHARES OF COMPANY COMMON STOCK AND THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF THE BOARD OF DIRECTORS IS THEN OWNED BENEFICIALLY, DIRECTLY OR
INDIRECTLY, BY ALL OR SUBSTANTIALLY ALL OF THE INDIVIDUALS AND ENTITIES WHO WERE
THE BENEFICIAL OWNERS, RESPECTIVELY OF THE OUTSTANDING COMPANY COMMON STOCK AND
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES IMMEDIATELY
PRIOR TO SUCH SALE OR DISPOSITION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR
OWNERSHIP OF THE OUTSTANDING COMPANY COMMON STOCK AND VOTING POWER IMMEDIATELY
PRIOR TO SUCH SALE OR DISPOSITION;


 


(B)                                 THE ACQUISITION IN ONE OR MORE TRANSACTIONS
BY ANY PERSON OR GROUP, DIRECTLY OR INDIRECTLY, OF BENEFICIAL OWNERSHIP OF
TWENTY PERCENT (20%) OR MORE OF THE OUTSTANDING SHARES OF COMPANY COMMON STOCK
OR THE COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE
COMPANY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF THE BOARD OF DIRECTORS;
PROVIDED, HOWEVER, THAT ANY ACQUISITION BY (X) THE COMPANY OR ANY OF ITS
SUBSIDIARIES, OR ANY EMPLOYEE BENEFIT PLAN (OR RELATED TRUST) SPONSORED OR
MAINTAINED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR (Y) ANY PERSON THAT IS
ELIGIBLE, PURSUANT TO RULE 13D-1(B) UNDER THE EXCHANGE ACT (AS SUCH RULE IS IN
EFFECT AS OF NOVEMBER 1, 1995) TO FILE A STATEMENT ON SCHEDULE 13G WITH RESPECT
TO ITS BENEFICIAL OWNERSHIP OF COMPANY COMMON STOCK AND OTHER VOTING SECURITIES,
WHETHER OR NOT SUCH PERSON SHALL HAVE FILED A STATEMENT ON SCHEDULE 13G, UNLESS
SUCH PERSON SHALL HAVE FILED A STATEMENT ON SCHEDULE 13D WITH RESPECT TO
BENEFICIAL OWNERSHIP OF FIFTEEN PERCENT OR MORE OF THE COMPANY’S VOTING
SECURITIES, SHALL NOT CONSTITUTE A CHANGE OF CONTROL;


 


(C)                                  THE COMPANY’S TERMINATION OF ITS BUSINESS
AND LIQUIDATION OF ITS ASSETS;


 


(D)                                 THERE IS CONSUMMATED A MERGER,
CONSOLIDATION, REORGANIZATION, SHARE EXCHANGE, OR SIMILAR TRANSACTION INVOLVING
THE COMPANY (INCLUDING A TRIANGULAR MERGER), IN ANY CASE, UNLESS IMMEDIATELY
FOLLOWING SUCH TRANSACTION:  (I) ALL OR SUBSTANTIALLY ALL OF THE PERSONS WHO
WERE THE BENEFICIAL OWNERS OF THE OUTSTANDING COMMON STOCK AND OUTSTANDING
VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO THE TRANSACTION
BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 60% OF THE OUTSTANDING
SHARES OF COMMON STOCK AND THE COMBINED VOTING POWER OF THE THEN OUTSTANDING
VOTING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH TRANSACTION (INCLUDING A CORPORATION OR OTHER
PERSON WHICH AS A RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS THROUGH ONE OR MORE SUBSIDIARIES (A
“PARENT COMPANY”)) IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF
THE COMMON STOCK AND OTHER VOTING SECURITIES OF THE COMPANY IMMEDIATELY PRIOR TO
THE CONSUMMATION OF THE TRANSACTION, (II) NO PERSON (OTHER THAN THE COMPANY, ANY
EMPLOYEE BENEFIT PLAN SPONSORED OR MAINTAINED BY THE COMPANY OR, IF REFERENCE
WAS MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF DETERMINING
WHETHER CLAUSE (I) ABOVE IS SATISFIED IN CONNECTION WITH THE TRANSACTION, SUCH
PARENT COMPANY) BENEFICIALLY OWNS, DIRECTLY OR INDIRECTLY, 20% OR MORE OF THE
OUTSTANDING SHARES OF COMMON STOCK OR THE COMBINED VOTING POWER OF THE VOTING
SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OF THE
CORPORATION RESULTING FROM SUCH


 

2

--------------------------------------------------------------------------------


 


                                                TRANSACTION AND (III)
INDIVIDUALS WHO WERE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS IMMEDIATELY
PRIOR TO THE CONSUMMATION OF THE TRANSACTION CONSTITUTE AT LEAST A MAJORITY OF
THE MEMBERS OF THE BOARD OF DIRECTORS RESULTING FROM SUCH TRANSACTION (OR, IF
REFERENCE WAS MADE TO EQUITY OWNERSHIP OF ANY PARENT COMPANY FOR PURPOSES OF
DETERMINING WHETHER CLAUSE, (I) ABOVE IS SATISFIED IN CONNECTION WITH THE
TRANSACTION, SUCH PARENT COMPANY); OR


 


(E)                                  THE FOLLOWING INDIVIDUALS CEASE FOR ANY
REASONS TO CONSTITUTE A MAJORITY OF THE NUMBER OF DIRECTORS THEN SERVING: 
INDIVIDUALS WHO, ON THE DATE HEREOF, CONSTITUTE THE ENTIRE BOARD OF DIRECTORS
AND ANY NEW DIRECTOR (OTHER THAN A DIRECTOR WHOSE INITIAL ASSUMPTION OF OFFICE
IS IN CONNECTION WITH AN ACTUAL OR THREATENED ELECTION CONTEST, INCLUDING BUT
NOT LIMITED TO A CONSENT SOLICITATION, RELATING TO THE ELECTION OF DIRECTORS OF
THE COMPANY) WHOSE APPOINTMENT OR ELECTION BY THE BOARD OR NOMINATION FOR
ELECTION BY THE COMPANY’S SHAREHOLDERS WAS APPROVED BY A VOTE OF AT LEAST
TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO EITHER WERE DIRECTORS
ON THE DATE HEREOF OR WHOSE APPOINTMENT, ELECTION OR NOMINATION FOR ELECTION WAS
PREVIOUSLY SO APPROVED.


 


3.                                       SALARY AND BENEFITS CONTINUATION.


 


(A)                                  SALARY AND BENEFITS CONTINUATION” SHALL BE
DEFINED TO MEAN THE FOLLOWING: (I) PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO
TIMES THE EMPLOYEE’S ANNUAL BASE SALARY IN EFFECT IMMEDIATELY PRIOR TO THE
CHANGE OF CONTROL OR THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS
HIGHER; (II) PAYMENT OF AN AMOUNT OF CASH EQUAL TO TWO TIMES THE HIGHEST ANNUAL
INCENTIVE (BONUS) PAYMENT EARNED BY THE EMPLOYEE FOR ANY YEAR IN THE THREE YEARS
PRIOR TO THE TERMINATION OF EMPLOYEE’S EMPLOYMENT; (III) PROVISION TO EMPLOYEE
AND HIS/HER ELIGIBLE DEPENDENTS OF MEDICAL, LONG-TERM DISABILITY, DENTAL AND
LIFE INSURANCE COVERAGE (TO THE EXTENT SUCH COVERAGE WAS IN EFFECT IMMEDIATELY
PRIOR TO THE CHANGE OF CONTROL) FOR 24  MONTHS; (IV) CONTRIBUTION BY THE COMPANY
TO EMPLOYEE’S ACCOUNT UNDER THE COMPANY’S DEFINED CONTRIBUTION RETIREMENT PLAN
(KNOWN AS THE EQUITABLE RESOURCES, INC. EMPLOYEE SAVINGS PLAN) OF AN AMOUNT OF
CASH EQUAL TO THE AMOUNT THAT THE COMPANY WOULD HAVE CONTRIBUTED TO SUCH PLAN
HAD THE EMPLOYEE CONTINUED TO BE EMPLOYED BY THE COMPANY FOR AN ADDITIONAL 24
MONTHS AT A BASE SALARY EQUAL TO THE EMPLOYEE’S BASE SALARY IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL OR THE TERMINATION OF EMPLOYEE’S EMPLOYMENT, WHICHEVER IS
HIGHER, SUCH CONTRIBUTION BEING DEEMED TO BE MADE IMMEDIATELY PRIOR TO THE
TERMINATION OF EMPLOYEE’S EMPLOYMENT; PROVIDED, THAT TO THE EXTENT THAT THE
AMOUNT OF SUCH CONTRIBUTION EXCEEDS THE AMOUNT THEN ALLOWED TO BE CONTRIBUTED TO
THE PLAN UNDER THE APPLICABLE RULES RELATING TO TAX QUALIFIED RETIREMENT PLANS,
THEN THE EXCESS SHALL BE PAID TO THE EMPLOYEE IN CASH; (VII) REIMBURSEMENT TO
EMPLOYEE OF REASONABLE COSTS INCURRED BY EMPLOYEE FOR OUTPLACEMENT SERVICES IN
THE 24-MONTH PERIOD FOLLOWING TERMINATION OF EMPLOYEE’S EMPLOYMENT.


 


(B)                                 ALL AMOUNTS PAYABLE BY THE COMPANY TO THE
EMPLOYEE IN CASH PURSUANT TO SECTION 3(A) SHALL BE MADE IN A LUMP SUM UNLESS THE
EMPLOYEE OTHERWISE ELECTS AND NOTIFIES THE COMPANY IN WRITING PRIOR TO THE
TERMINATION OF EMPLOYEE’S


 

3

--------------------------------------------------------------------------------


 


                                                EMPLOYMENT OF EMPLOYEE’S DESIRE
TO HAVE ALL PAYMENTS MADE IN ACCORDANCE WITH THE COMPANY’S REGULAR SALARY AND
BENEFIT PAYMENT PRACTICES, PROVIDED THAT (I) THE LUMP SUM PAYMENT OR FIRST
PAYMENT SHALL BE MADE WITHIN THIRTY (30) DAYS AFTER THE EMPLOYEE’S TERMINATION
HEREUNDER, AND (II) THE EMPLOYEE MAY ELECT TO DEFER SUCH PAYMENTS PURSUANT TO
THE COMPANY’S THEN-EXISTING DEFERRED COMPENSATION PLAN(S). ALL OTHER AMOUNTS
PAYABLE BY THE COMPANY TO THE EMPLOYEE PURSUANT TO SECTION 3 SHALL BE PAID OR
PROVIDED IN ACCORDANCE WITH THE COMPANY’S STANDARD PAYROLL AND REIMBURSEMENT
PROCEDURES, AS IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL.


 


(C)                                  IN THE EVENT THAT MEDICAL, LONG-TERM
DISABILITY, DENTAL AND LIFE INSURANCE BENEFITS CANNOT BE PROVIDED UNDER
APPROPRIATE COMPANY GROUP INSURANCE POLICIES, AN AMOUNT EQUAL TO THE PREMIUM
NECESSARY FOR THE EMPLOYEE TO PURCHASE DIRECTLY THE SAME LEVEL OF COVERAGE IN
EFFECT IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL SHALL BE ADDED TO THE
COMPANY’S PAYMENTS TO EMPLOYEE PURSUANT TO SECTION 3(A) (PAYABLE IN THE MANNER
ELECTED BY THE EMPLOYEE PURSUANT TO SECTION 3(B)).


 


(D)                                 IF THERE IS A CHANGE OF CONTROL AS DEFINED
ABOVE, THE COMPANY WILL PROVIDE SALARY AND BENEFITS CONTINUATION IF AT ANY TIME
DURING THE FIRST TWENTY-FOUR (24) MONTHS FOLLOWING THE CHANGE OF CONTROL, EITHER
(I) THE COMPANY TERMINATES THE EMPLOYEE’S EMPLOYMENT OTHER THAN FOR CAUSE AS
DEFINED IN SECTION 4 BELOW OR (II) THE EMPLOYEE TERMINATES HIS/HER EMPLOYMENT
FOR “GOOD REASON” AS DEFINED BELOW.


 


(E)                                  FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” IS DEFINED AS:


 


(I)                                     REMOVAL OF THE EMPLOYEE FROM THE
POSITION HE/SHE HELD IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL (BY REASON OTHER
THAN DEATH, DISABILITY OR CAUSE);


 


(II)                                  THE ASSIGNMENT TO THE EMPLOYEE OF ANY
DUTIES INCONSISTENT WITH THOSE PERFORMED BY THE EMPLOYEE IMMEDIATELY PRIOR TO
THE CHANGE OF CONTROL OR A SUBSTANTIAL ALTERATION IN THE NATURE OR STATUS OF THE
EMPLOYEE’S RESPONSIBILITIES WHICH RENDERS THE EMPLOYEE’S POSITION TO BE OF LESS
DIGNITY, RESPONSIBILITY OR SCOPE;


 


(III)                               A REDUCTION BY THE COMPANY IN THE EMPLOYEE’S
ANNUAL BASE SALARY AS IN EFFECT ON THE DATE HEREOF OR AS THE SAME MAY BE
INCREASED FROM TIME TO TIME, EXCEPT FOR PROPORTIONAL ACROSS-THE-BOARD SALARY
REDUCTIONS SIMILARLY AFFECTING ALL EXECUTIVES OF THE COMPANY AND ALL EXECUTIVES
OF ANY PERSON IN CONTROL OF THE COMPANY, PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE EMPLOYEE’S ANNUAL BASE SALARY BE REDUCED BY AN AMOUNT EQUAL TO TEN
PERCENT OR MORE OF THE EMPLOYEE’S ANNUAL BASE SALARY AS OF THE END OF THE
CALENDAR YEAR IMMEDIATELY PRECEDING THE YEAR IN WHICH THE CHANGE OF CONTROL
OCCURS, WITHOUT THE EMPLOYEE’S CONSENT;


 


(IV)                              THE FAILURE TO GRANT THE EMPLOYEE AN ANNUAL
SALARY INCREASE REASONABLY NECESSARY TO MAINTAIN SUCH SALARY AS REASONABLY
COMPARABLE TO SALARIES OF


 

4

--------------------------------------------------------------------------------


 


                                                SENIOR EXECUTIVES HOLDING
POSITIONS EQUIVALENT TO THE EMPLOYEE’S IN THE INDUSTRY IN WHICH THE COMPANY’S
THEN PRINCIPAL BUSINESS ACTIVITY IS CONDUCTED;


 


(V)                                 THE COMPANY REQUIRING THE EMPLOYEE TO BE
BASED ANYWHERE OTHER THAN THE COMPANY’S PRINCIPAL EXECUTIVE OFFICES IN THE CITY
IN WHICH THE EMPLOYEE IS PRINCIPALLY LOCATED IMMEDIATELY PRIOR TO THE CHANGE OF
CONTROL, EXCEPT FOR REQUIRED TRAVEL ON THE COMPANY’S BUSINESS TO AN EXTENT
SUBSTANTIALLY CONSISTENT WITH THE EMPLOYEE’S BUSINESS TRAVEL OBLIGATIONS PRIOR
TO THE CHANGE OF CONTROL;


 


(VI)                              ANY MATERIAL REDUCTION BY THE COMPANY OF THE
BENEFITS ENJOYED BY THE EMPLOYEE UNDER ANY OF THE COMPANY’S PENSION, RETIREMENT,
PROFIT SHARING, SAVINGS, LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT,
DISABILITY OR OTHER EMPLOYEE BENEFIT PLANS, PROGRAMS OR ARRANGEMENTS, THE TAKING
OF ANY ACTION BY THE COMPANY WHICH WOULD DIRECTLY OR INDIRECTLY MATERIALLY
REDUCE ANY OF SUCH BENEFITS OR DEPRIVE THE EMPLOYEE OF ANY MATERIAL FRINGE
BENEFITS, OR THE FAILURE BY THE COMPANY TO PROVIDE THE EMPLOYEE WITH THE NUMBER
OF PAID VACATION DAYS TO WHICH HE/SHE IS ENTITLED ON THE BASIS OF YEARS OF
SERVICE WITH THE COMPANY IN ACCORDANCE WITH THE COMPANY’S NORMAL VACATION
POLICY, PROVIDED THAT THIS PARAGRAPH (F) SHALL NOT APPLY TO ANY PROPORTIONAL
ACROSS-THE-BOARD REDUCTION OR ACTION SIMILARLY AFFECTING ALL EXECUTIVES OF THE
COMPANY AND ALL EXECUTIVES OF ANY PERSON IN CONTROL OF THE COMPANY; OR


 


(VII)                           THE FAILURE OF THE COMPANY TO OBTAIN A
SATISFACTORY AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT, AS CONTEMPLATED IN SECTION 15 HEREOF, OR ANY OTHER MATERIAL BREACH BY
THE COMPANY OF ITS OBLIGATIONS CONTAINED IN THIS AGREEMENT.


 


(F)                                    THE EMPLOYEE’S RIGHT TO SALARY AND
BENEFITS CONTINUATION SHALL ACCRUE UPON THE OCCURRENCE OF EITHER OF THE EVENTS
SPECIFIED IN (I) OR (II) OF SECTION 3(D) AND SHALL CONTINUE AS PROVIDED,
NOTWITHSTANDING THE TERMINATION OR EXPIRATION OF THIS AGREEMENT PURSUANT TO
SECTION 1 HEREOF. THE EMPLOYEE’S SUBSEQUENT EMPLOYMENT, DEATH OR DISABILITY
WITHIN THE 24-MONTH PERIOD FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT IN
CONNECTION WITH A CHANGE OF CONTROL SHALL NOT AFFECT THE COMPANY’S OBLIGATION TO
CONTINUE MAKING SALARY AND BENEFITS CONTINUATION PAYMENTS. THE EMPLOYEE SHALL
NOT BE REQUIRED TO MITIGATE THE AMOUNT OF ANY PAYMENT PROVIDED FOR IN THIS
SECTION 3 BY SEEKING EMPLOYMENT OR OTHERWISE. THE RIGHTS TO SALARY AND BENEFITS
CONTINUATION SHALL BE IN ADDITION TO WHATEVER OTHER BENEFITS THE EMPLOYEE MAY BE
ENTITLED TO UNDER ANY OTHER AGREEMENT OR COMPENSATION PLAN, PROGRAM OR
ARRANGEMENT OF THE COMPANY; PROVIDED, THAT THE EMPLOYEE SHALL NOT BE ENTITLED TO
ANY SEPARATE OR ADDITIONAL SEVERANCE PAYMENTS PURSUANT TO THE COMPANY’S
SEVERANCE PLAN AS THEN IN EFFECT AND GENERALLY APPLICABLE TO SIMILARLY SITUATED
EMPLOYEES. THE COMPANY SHALL BE AUTHORIZED TO WITHHOLD FROM ANY PAYMENT TO THE
EMPLOYEE, HIS/HER ESTATE OR HIS/HER BENEFICIARIES HEREUNDER ALL SUCH AMOUNTS, IF
ANY, THAT THE COMPANY MAY


 

5

--------------------------------------------------------------------------------


 


REASONABLY DETERMINE IT IS REQUIRED TO WITHHOLD PURSUANT TO ANY APPLICABLE LAW
OR REGULATION.

 


4.                                       TERMINATION OF EMPLOYEE FOR CAUSE.


 


(A)                                  UPON OR FOLLOWING A CHANGE OF CONTROL, THE
COMPANY MAY AT ANY TIME TERMINATE THE EMPLOYEE’S EMPLOYMENT FOR CAUSE.
TERMINATION OF EMPLOYMENT BY THE COMPANY FOR “CAUSE” SHALL MEAN TERMINATION
UPON:  (I) THE WILLFUL AND CONTINUED FAILURE BY THE EMPLOYEE TO SUBSTANTIALLY
PERFORM HIS/HER DUTIES WITH THE COMPANY (OTHER THAN (A) ANY SUCH FAILURE
RESULTING FROM EMPLOYEE’S DISABILITY OR (B) ANY SUCH ACTUAL OR ANTICIPATED
FAILURE RESULTING FROM EMPLOYEE’S TERMINATION OF HIS/HER EMPLOYMENT FOR GOOD
REASON), AFTER A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE IS DELIVERED TO THE
EMPLOYEE BY THE BOARD OF DIRECTORS WHICH SPECIFICALLY IDENTIFIES THE MANNER IN
WHICH THE BOARD OF DIRECTORS BELIEVES THAT THE EMPLOYEE HAS NOT SUBSTANTIALLY
PERFORMED HIS/HER DUTIES, AND WHICH FAILURE HAS NOT BEEN CURED WITHIN THIRTY
DAYS (30) AFTER SUCH WRITTEN DEMAND; OR (II) THE WILLFUL AND CONTINUED ENGAGING
BY THE EMPLOYEE IN CONDUCT WHICH IS DEMONSTRABLY AND MATERIALLY INJURIOUS TO THE
COMPANY, MONETARILY OR OTHERWISE, OR (III) THE BREACH BY THE EMPLOYEE OF THE
CONFIDENTIALITY PROVISION SET FORTH IN SECTION 8 HEREOF.


 


(B)                                 FOR PURPOSES OF THIS SECTION 4, NO ACT, OR
FAILURE TO ACT, ON THE EMPLOYEE’S PART SHALL BE CONSIDERED “WILLFUL” UNLESS
DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE IN BAD FAITH AND WITHOUT REASONABLE
BELIEF THAT SUCH ACTION OR OMISSION WAS IN THE BEST INTEREST OF THE COMPANY.
NOTWITHSTANDING THE FOREGOING, THE EMPLOYEE SHALL NOT BE DEEMED TO HAVE BEEN
TERMINATED FOR CAUSE UNLESS AND UNTIL THERE SHALL HAVE BEEN DELIVERED TO HIM/HER
A COPY OF A RESOLUTION DULY ADOPTED BY THE AFFIRMATIVE VOTE OF NOT LESS THAN
THREE-QUARTERS OF THE ENTIRE MEMBERSHIP OF THE BOARD OF DIRECTORS AT A MEETING
OF THE BOARD OF DIRECTORS CALLED AND HELD FOR THAT PURPOSE (AFTER REASONABLE
NOTICE TO THE EMPLOYEE AND AN OPPORTUNITY FOR THE EMPLOYEE, TOGETHER WITH
HIS/HER COUNSEL, TO BE HEARD BEFORE THE BOARD OF DIRECTORS) FINDING THAT IN THE
GOOD FAITH OPINION OF THE BOARD OF DIRECTORS THE EMPLOYEE IS GUILTY OF THE
CONDUCT SET FORTH ABOVE IN CLAUSES (A)(I), (II) OR (III) OF THIS SECTION 4 AND
SPECIFYING THE PARTICULARS THEREOF IN DETAIL.


 


5.                                       PRIOR TERMINATION. ANYTHING IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IF THE EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY IS TERMINATED PRIOR TO THE DATE ON WHICH A CHANGE OF CONTROL OCCURS
EITHER (I) BY THE COMPANY OTHER THAN FOR CAUSE OR (II) BY THE EMPLOYEE FOR GOOD
REASON, AND IT IS REASONABLY DEMONSTRATED BY EMPLOYEE THAT SUCH TERMINATION OF
EMPLOYMENT (A) WAS AT THE REQUEST OF A THIRD PARTY WHO HAS TAKEN STEPS
REASONABLY CALCULATED TO EFFECT THE CHANGE OF CONTROL, OR (B) OTHERWISE AROSE IN
CONNECTION WITH OR ANTICIPATION OF THE CHANGE OF CONTROL, THEN FOR ALL PURPOSES
OF THIS AGREEMENT THE TERMINATION SHALL BE DEEMED TO HAVE OCCURRED UPON A CHANGE
OF CONTROL AND THE EMPLOYEE WILL BE ENTITLED TO SALARY AND BENEFITS CONTINUATION
AS PROVIDED FOR IN SECTION 3 HEREOF.


 


6.                                       EMPLOYMENT AT WILL. SUBJECT TO THE
PROVISIONS OF ANY OTHER AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY, THE
EMPLOYEE SHALL REMAIN AN EMPLOYEE AT WILL AND NOTHING


 

6

--------------------------------------------------------------------------------


 


                                                HEREIN SHALL CONFER UPON THE
EMPLOYEE ANY RIGHT TO CONTINUED EMPLOYMENT AND SHALL NOT AFFECT THE RIGHT OF THE
COMPANY TO TERMINATE THE EMPLOYEE FOR ANY REASON NOT PROHIBITED BY LAW;
PROVIDED, HOWEVER, THAT ANY SUCH REMOVAL SHALL BE WITHOUT PREJUDICE TO ANY
RIGHTS THE EMPLOYEE MAY HAVE TO SALARY AND BENEFITS CONTINUATION HEREUNDER.


 


7.                                       CONSTRUCTION OF AGREEMENT.


 


(A)                                  GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA
WITHOUT REGARD TO ITS CONFLICT OF LAW PROVISIONS.


 


(B)                                 SEVERABILITY. IN THE EVENT THAT ANY ONE OR
MORE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE, THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY.


 


(C)                                  HEADINGS. THE DESCRIPTIVE HEADINGS OF THE
SEVERAL PARAGRAPHS OF THIS AGREEMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE
ONLY AND SHALL NOT CONSTITUTE A PART OF THIS AGREEMENT.


 


8.                                       COVENANT AS TO CONFIDENTIAL
INFORMATION.


 


(A)                                  CONFIDENTIALITY OF INFORMATION AND
NONDISCLOSURE. THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT HIS/HER EMPLOYMENT BY
THE COMPANY UNDER THIS AGREEMENT NECESSARILY INVOLVES HIS/HER KNOWLEDGE OF AND
ACCESS TO CONFIDENTIAL AND PROPRIETARY INFORMATION PERTAINING TO THE BUSINESS OF
THE COMPANY AND ITS SUBSIDIARIES. ACCORDINGLY, THE EMPLOYEE AGREES THAT AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT AND FOR A PERIOD OF TWO (2) YEARS AFTER
THE TERMINATION OF THE EMPLOYEE’S EMPLOYMENT HEREUNDER, HE/SHE WILL NOT,
DIRECTLY OR INDIRECTLY, WITHOUT THE EXPRESS WRITTEN AUTHORITY OF THE COMPANY,
UNLESS DIRECTED BY APPLICABLE LEGAL AUTHORITY HAVING JURISDICTION OVER THE
EMPLOYEE, DISCLOSE TO OR USE, OR KNOWINGLY PERMIT TO BE SO DISCLOSED OR USED,
FOR THE BENEFIT OF HIMSELF/HERSELF, ANY PERSON, CORPORATION OR OTHER ENTITY
OTHER THAN THE COMPANY, (I) ANY INFORMATION CONCERNING ANY FINANCIAL MATTERS, 
CUSTOMER RELATIONSHIPS,  COMPETITIVE STATUS, SUPPLIER MATTERS, INTERNAL
ORGANIZATIONAL MATTERS, CURRENT OR FUTURE PLANS, OR OTHER BUSINESS AFFAIRS OF OR
RELATING TO THE COMPANY AND ITS SUBSIDIARIES, (II) ANY MANAGEMENT, OPERATIONAL,
TRADE, TECHNICAL OR OTHER SECRETS OR ANY OTHER PROPRIETARY INFORMATION OR OTHER
DATA OF THE COMPANY OR ITS SUBSIDIARIES, OR (III) ANY OTHER INFORMATION RELATED
TO THE COMPANY OR ITS SUBSIDIARIES OR WHICH THE EMPLOYEE SUBSIDIARIES WHICH HAS
NOT BEEN PUBLISHED AND IS NOT GENERALLY KNOWN OUTSIDE OF THE COMPANY. THE
EMPLOYEE ACKNOWLEDGES THAT ALL OF THE FOREGOING CONSTITUTES CONFIDENTIAL AND
PROPRIETARY INFORMATION, WHICH IS THE EXCLUSIVE PROPERTY OF THE COMPANY.


 


(B)                                 COMPANY REMEDIES. THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT ANY BREACH OF THIS AGREEMENT BY HIM/HER WILL RESULT IN IMMEDIATE
IRREPARABLE HARM TO THE COMPANY, AND THAT THE COMPANY CANNOT BE REASONABLY OR
ADEQUATELY


 

7

--------------------------------------------------------------------------------



 


                                                COMPENSATED BY DAMAGES IN AN
ACTION AT LAW. IN THE EVENT OF AN ACTUAL OR THREATENED BREACH BY THE EMPLOYEE OF
THE PROVISIONS OF THIS SECTION 8, THE COMPANY SHALL BE ENTITLED, TO THE EXTENT
PERMISSIBLE BY LAW, IMMEDIATELY TO CEASE TO PAY OR PROVIDE THE EMPLOYEE OR
HIS/HER DEPENDENTS ANY COMPENSATION OR BENEFIT BEING, OR TO BE, PAID OR PROVIDED
TO HIM PURSUANT TO SECTION 3 OF THIS AGREEMENT, AND ALSO TO OBTAIN IMMEDIATE
INJUNCTIVE RELIEF RESTRAINING THE EMPLOYEE FROM CONDUCT IN BREACH OR THREATENED
BREACH OF THE COVENANTS CONTAINED IN THIS SECTION 8. NOTHING HEREIN SHALL BE
CONSTRUED AS PROHIBITING THE COMPANY FROM PURSUING ANY OTHER REMEDIES AVAILABLE
TO IT FOR SUCH BREACH OR THREATENED BREACH, INCLUDING THE RECOVERY OF DAMAGES
FROM THE EMPLOYEE.


 


9.                                       REIMBURSEMENT OF FEES. THE COMPANY
AGREES TO PAY, TO THE FULL EXTENT PERMITTED BY LAW, ALL LEGAL FEES AND EXPENSES
WHICH THE EMPLOYEE MAY REASONABLY INCUR AS A RESULT OF ANY CONTEST BY THE
COMPANY, INTERNAL REVENUE SERVICE OR OTHERS REGARDING THE VALIDITY OR
ENFORCEABILITY OF, OR LIABILITY UNDER, ANY PROVISION OF THIS AGREEMENT OR ANY
GUARANTEE OF PERFORMANCE THEREOF (INCLUDING AS A RESULT OF ANY CONTEST BY THE
EMPLOYEE ABOUT THE AMOUNT OF ANY PAYMENT PURSUANT TO SECTION 3 OF THIS
AGREEMENT) OR IN CONNECTION WITH ANY DISPUTE ARISING FROM THIS AGREEMENT,
REGARDLESS OF WHETHER EMPLOYEE PREVAILS IN ANY SUCH CONTEST OR DISPUTE.


 


10.                                 CERTAIN REDUCTIONS OF PAYMENTS BY THE
COMPANY. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF THE AGGREGATE OF
THE AMOUNTS DUE THE EMPLOYEE UNDER THIS AGREEMENT AND ANY OTHER PLAN OR PROGRAM
OF THE COMPANY CONSTITUTES A “PARACHUTE PAYMENT,” AS SUCH TERM IS DEFINED IN
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, THEN THE PAYMENTS
TO BE MADE TO THE EMPLOYEE UNDER THIS AGREEMENT WHICH ARE INCLUDED IN THE
DETERMINATION OF SUCH PARACHUTE PAYMENT SHALL BE REDUCED TO AN AMOUNT WHICH,
WHEN ADDED TO THE AGGREGATE OF ALL OTHER PAYMENTS TO BE MADE TO THE EMPLOYEE
WHICH ARE INCLUDED IN THE DETERMINATION OF SUCH PARACHUTE PAYMENT AS A RESULT OF
THE TERMINATION OF HIS/HER EMPLOYMENT, WILL MAKE THE TOTAL AMOUNT OF SUCH
PAYMENT EQUAL TO 2.99 TIMES HIS/HER BASE AMOUNT. THE DETERMINATIONS TO BE MADE
WITH RESPECT TO THIS PARAGRAPH SHALL BE MADE BY AN INDEPENDENT AUDITOR (THE
“AUDITOR”) JOINTLY SELECTED BY THE EMPLOYEE AND THE COMPANY AND PAID BY THE
COMPANY. IN THE EVENT THE PAYMENTS TO BE MADE TO THE EMPLOYEE ARE REQUIRED TO BE
REDUCED PURSUANT TO THE LIMITATIONS IN THIS SECTION 10, THE COMPANY SHALL ALLOW
THE EMPLOYEE TO SELECT WHICH PAYMENT OR BENEFITS EMPLOYEE WANTS THE COMPANY TO
REDUCE IN ORDER THAT THE TOTAL AMOUNT OF SUCH PAYMENT IS EQUAL TO 2.99 TIMES
SUCH EMPLOYEE’S BASE AMOUNT. THE AUDITOR SHALL BE A NATIONALLY RECOGNIZED UNITED
STATES PUBLIC ACCOUNTING FIRM THAT HAS NOT, DURING THE TWO YEARS PRECEDING THE
DATE OF ITS SELECTION, ACTED IN ANY WAY ON BEHALF OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


11.                                 RESOLUTION OF DIFFERENCES OVER BREACHES OF
AGREEMENT. EXCEPT AS OTHERWISE PROVIDED HEREIN, IN THE EVENT OF ANY CONTROVERSY,
DISPUTE OR CLAIM ARISING OUT OF, OR RELATING TO THIS AGREEMENT, OR THE BREACH
THEREOF, OR ARISING OUT OF ANY OTHER MATTER RELATING TO THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY OR THE TERMINATION OF SUCH EMPLOYMENT, THE PARTIES
MAY SEEK RECOURSE ONLY FOR TEMPORARY OR PRELIMINARY INJUNCTIVE RELIEF TO THE
COURTS HAVING JURISDICTION THEREOF AND IF ANY RELIEF OTHER THAN INJUNCTIVE
RELIEF IS SOUGHT, THE COMPANY AND THE EMPLOYEE AGREE THAT SUCH UNDERLYING
CONTROVERSY, DISPUTE OR CLAIM SHALL BE SETTLED BY ARBITRATION CONDUCTED IN
PITTSBURGH, PENNSYLVANIA IN ACCORDANCE WITH


 

8

--------------------------------------------------------------------------------


 


                                                THIS SECTION 11 OF THIS
AGREEMENT AND THE COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION (“AAA”). THE MATTER SHALL BE HEARD AND DECIDED, AND AWARDS RENDERED
BY A PANEL OF THREE (3) ARBITRATORS (THE “ARBITRATION PANEL”). THE COMPANY AND
THE EMPLOYEE SHALL EACH SELECT ONE ARBITRATOR FROM THE AAA NATIONAL PANEL OF
COMMERCIAL ARBITRATORS  (THE “COMMERCIAL PANEL”) AND AAA SHALL SELECT A THIRD
ARBITRATOR FROM THE COMMERCIAL PANEL. THE AWARD RENDERED BY THE ARBITRATION
PANEL SHALL BE FINAL AND BINDING AS BETWEEN THE PARTIES HERETO AND THEIR HEIRS,
EXECUTORS, ADMINISTRATORS, SUCCESSORS AND ASSIGNS, AND JUDGMENT ON THE AWARD MAY
BE ENTERED BY ANY COURT HAVING JURISDICTION THEREOF.


 


12.                                 TREATMENT OF CERTAIN INCENTIVE AWARDS. ALL
“AWARDS” HELD BY THE EMPLOYEE UNDER THE COMPANY’S 1999 LONG-TERM INCENTIVE PLAN
(THE “1999 PLAN”) SHALL, UPON A CHANGE OF CONTROL, BE TREATED IN ACCORDANCE WITH
THE TERMS OF THOSE PLANS AS IN EFFECT ON THE DATE OF THIS AGREEMENT, WITHOUT
REGARD TO THE SUBSEQUENT AMENDMENT OF THOSE PLANS. FOR PURPOSES OF THIS
SECTION 12, THE TERMS “AWARD” AND “CHANGE OF CONTROL” SHALL HAVE THE MEANINGS
ASCRIBED TO THEM IN THE 1999 PLAN.


 


13.                                 RELEASE. THE EMPLOYEE HEREBY ACKNOWLEDGES
AND AGREES THAT PRIOR TO THE EMPLOYEE’S OR HIS/HER DEPENDENTS’ RIGHT TO RECEIVE
FROM THE COMPANY ANY COMPENSATION OR BENEFIT TO BE PAID OR PROVIDED TO HIM/HER
OR HIS/HER DEPENDENTS PURSUANT TO SECTION 3 OF THIS AGREEMENT, THE EMPLOYEE MAY
BE REQUIRED BY THE COMPANY, IN ITS SOLE DISCRETION, TO EXECUTE A RELEASE IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, WHICH RELEASES ANY AND ALL CLAIMS
(OTHER THAN AMOUNTS TO BE PAID TO EMPLOYEE AS EXPRESSLY PROVIDED FOR UNDER THIS
AGREEMENT) THE EMPLOYEE HAS OR MAY HAVE AGAINST THE COMPANY OR ITS SUBSIDIARIES,
AGENTS, OFFICERS, DIRECTORS, SUCCESSORS OR ASSIGNS ARISING UNDER ANY PUBLIC
POLICY, TORT OR COMMON LAW OR ANY PROVISION OF STATE, FEDERAL OR LOCAL LAW,
INCLUDING, BUT NOT LIMITED TO, THE PENNSYLVANIA HUMAN RELATIONS ACT, THE
AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE
CIVIL RIGHTS PROTECTION ACT, FAMILY AND MEDICAL LEAVE ACT, THE FAIR LABOR
STANDARDS ACT, OR THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967.


 


14.                                 WAIVER. THE WAIVER BY A PARTY HERETO OF ANY
BREACH BY THE OTHER PARTY HERETO OF ANY PROVISION OF THIS AGREEMENT SHALL NOT
OPERATE OR BE CONSTRUED AS A WAIVER OF ANY SUBSEQUENT BREACH BY A PARTY HERETO.


 


ASSIGNMENT. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
SUCCESSORS AND ASSIGNS OF THE COMPANY. THE COMPANY SHALL BE OBLIGATED TO REQUIRE
ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR
OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS OR ASSETS, BY A
WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO THE EMPLOYEE, TO
EXPRESSLY ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO
THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCCESSION
HAD TAKEN PLACE. THIS AGREEMENT SHALL INURE TO THE EXTENT PROVIDED HEREUNDER TO
THE BENEFIT OF AND BE ENFORCEABLE BY THE EMPLOYEE OR HIS/HER LEGAL
REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS, DISTRIBUTEES,
DEVISEES AND LEGATEES. THE EMPLOYEE MAY NOT DELEGATE ANY OF HIS/HER DUTIES,
RESPONSIBILITIES, OBLIGATIONS OR POSITIONS HEREUNDER TO ANY PERSON AND ANY SUCH
PURPORTED DELEGATION BY HIM SHALL BE VOID AND OF NO FORCE AND EFFECT WITH
RESPECT TO MATTERS RELATING


 

9

--------------------------------------------------------------------------------


 


TO HIS/HER EMPLOYMENT AND TERMINATION OF EMPLOYMENT. WITHOUT LIMITING THE
FOREGOING, THE EMPLOYEE’S RIGHTS TO RECEIVE PAYMENTS AND BENEFITS HEREUNDER
SHALL NOT BE ASSIGNABLE OR TRANSFERABLE, OTHER THAN A TRANSFER BY EMPLOYEE’S
WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION.


 


15.                                 NOTICES. ANY NOTICES REQUIRED OR PERMITTED
TO BE GIVEN UNDER THIS AGREEMENT SHALL BE SUFFICIENT IF IN WRITING, AND IF
PERSONALLY DELIVERED OR WHEN SENT BY FIRST CLASS CERTIFIED OR REGISTERED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED — IN THE CASE OF THE EMPLOYEE, TO
HIS/HER RESIDENCE ADDRESS AS SET FORTH BELOW, AND IN THE CASE OF THE COMPANY, TO
THE ADDRESS OF ITS PRINCIPAL PLACE OF BUSINESS AS SET FORTH BELOW, IN CARE OF
THE CHAIRMAN OF THE BOARD — OR TO SUCH OTHER PERSON OR AT SUCH OTHER ADDRESS
WITH RESPECT TO EACH PARTY AS SUCH PARTY SHALL NOTIFY THE OTHER IN WRITING.


 


16.                                 PRONOUNS. PRONOUNS STATED IN EITHER THE
MASCULINE, FEMININE OR NEUTER GENDER SHALL INCLUDE THE MASCULINE, FEMININE AND
NEUTER.


 


17.                                 ENTIRE AGREEMENT. THIS AGREEMENT CONTAINS
THE ENTIRE AGREEMENT OF THE PARTIES CONCERNING THE MATTERS SET FORTH HEREIN AND
ALL PROMISES, REPRESENTATIONS, UNDERSTANDINGS, ARRANGEMENTS AND PRIOR AGREEMENTS
REGARDING THE SUBJECT MATTER HEREOF ARE MERGED HEREIN AND SUPERSEDED HEREBY;
PROVIDED THAT ANY NONCOMPETITION AGREEMENT SHALL NOT BE MERGED OR SUPERSEDED BUT
SHALL REMAIN IN FULL FORCE AND EFFECT. THE PROVISIONS OF THIS AGREEMENT MAY NOT
BE AMENDED, MODIFIED, REPEALED, WAIVED, EXTENDED OR DISCHARGED EXCEPT BY AN
AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF ANY
AMENDMENT, MODIFICATION, REPEAL, WAIVER, EXTENSION OR DISCHARGE IS SOUGHT. NO
PERSON ACTING OTHER THAN PURSUANT TO A RESOLUTION OF THE BOARD OF DIRECTORS
SHALL HAVE AUTHORITY ON BEHALF OF THE COMPANY TO AGREE TO AMEND, MODIFY, REPEAL,
WAIVE, EXTEND OR DISCHARGE ANY PROVISION OF THIS AGREEMENT OR ANYTHING IN
REFERENCE THERETO OR TO EXERCISE ANY OF THE COMPANY’S RIGHTS TO TERMINATE OR TO
FAIL TO EXTEND THIS AGREEMENT.


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
officers thereunto duly authorized, and the Employee has hereunto set his/her
hand, all as of the day and year first above written.

 

ATTEST:

EQUITABLE RESOURCES, INC.

 

 

 

 

By:

/s/ Gregory R. Spencer

 

 

 

Gregory R. Spencer

 

 

Senior Vice President and Chief

 

 

Administrative Officer

 

 

 

Address:

 

 

 

One Oxford Centre

 

Suite 3300

 

Pittsburgh, PA 15219

 

10

--------------------------------------------------------------------------------


 

WITNESS:

 

 

 

/s/ Charlene J. Gambino

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

11

--------------------------------------------------------------------------------